            EXHIBIT
               1




EXHIBIT 1



Case 1:18-cv-01861-WCG Filed 05/09/19 Page 1 of 8 Document 131-1
Case 1:18-cv-01861-WCG Filed 05/09/19 Page 2 of 8 Document 131-1
Case 1:18-cv-01861-WCG Filed 05/09/19 Page 3 of 8 Document 131-1
Case 1:18-cv-01861-WCG Filed 05/09/19 Page 4 of 8 Document 131-1
Case 1:18-cv-01861-WCG Filed 05/09/19 Page 5 of 8 Document 131-1
Case 1:18-cv-01861-WCG Filed 05/09/19 Page 6 of 8 Document 131-1
Case 1:18-cv-01861-WCG Filed 05/09/19 Page 7 of 8 Document 131-1
Case 1:18-cv-01861-WCG Filed 05/09/19 Page 8 of 8 Document 131-1
